Citation Nr: 1819263	
Decision Date: 03/29/18    Archive Date: 04/05/18       

DOCKET NO.  12-07 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from June 1994 to October 1994 and from January 1997 to October 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2012, the Veteran testified at a Board hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In November 2014 and May 2017, the Board remanded this matter for additional development.


FINDINGS OF FACT

1.  Throughout the course of this appeal, the Veteran's service-connected disabilities were chronic low back strain with sacroilitis, rated as 40 percent disabling (except for a total convalescent rating from November 18, 2011 through December 31, 2011); depression  rated as 30 percent disabling; gastroesophageal reflux disorder (GERD) rated as 10 percent disabling; and central back scar, rated noncompensable.

2.  Throughout the course of this appeal, the combined disability rating assigned to the Veteran's service-connected disabilities was 60 percent (except from November 18, 2011 through December 31, 2011).

3.  He earned a Bachelor of Science degree in business, and has experience as an insurance salesman, appliance salesman, and truck driver.  



4.  The Veteran's service-connected disabilities have not precluded him from engaging in substantially gainful employment that is consistent with his education and occupational experience.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU due to service-connected disabilities have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there      is no requirement that all the evidence submitted by the appellant or obtained on   his behalf be discussed in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is    an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,   1 Vet. App. 49, 53 (1990).

The Veteran contends that his service-connected disabilities render him unemployable.

Generally, VA will award entitlement to TDIU when the evidence shows that a Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017). In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation. 38 C.F.R. § 3.340. The relevant issue is not whether the Veteran    is unemployed or has difficulty obtaining employment, but whether the veteran is capable of performing the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

A total disability rating may be assigned, where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purposes of determining whether one 60 percent disability or one 40 percent disability exists, disabilities from a common etiology or a single accident constitute a single disability.  38 C.F.R. § 4.16(a). 

Throughout the course of this appeal, the Veteran's service-connected disabilities were chronic low back strain with sacroilitis, rated as 40 percent disabling (except from November 18, 2011 through December 31, 2011); depression associated        with chronic low back strain with sacroilitis, rated as 30 percent disabling; GERD associated with chronic low back strain with sacroilitis, rated as 10 percent disabling; central back scar, rated noncompensable.  The combined disability rating assigned to the Veteran's service-connected disabilities was 60 percent (except for convalescence from November 18, 2011 through December 31, 2011).

As the Veteran's depression and GERD were granted secondary to his back disability, his combined 60 percent rating constitutes a "single" disability for purposes of scheduler entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(a).       The record reflects the Veteran earned a Bachelor of Science degree in business, and has experience as an insurance salesman, appliance salesman, and truck driver.  

Based upon a longitudinal review of the record, the Board concludes that the Veteran's service-connected disabilities do not render him unemployable.  In making this determination, the Board finds that the most probative evidence that addresses the question of whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected back disability, depression and GERD during the appeal period weighs against the claim.  

In August 2009, the Social Security Administration issued a decision which determined that the Veteran's low back disability and depressive disorder did        not render him unemployable for Social Security disability purposes.  

In May 2011, a VA general medical examination was conducted.  Following a review of the Veteran's claims file and examination of the Veteran, the VA examiner opined that the Veteran's service-connected disabilities did not preclude him from all types   of gainful employment.  In support of this opinion, the VA examiner noted that the Veteran was capable of continuing employment at a sedentary to light demand level as defined by the U.S. Department of Labor, and that he would be best suited to mostly sedentary positions which offered the flexibility to stand as needed.  

A January 2015 VA examination of his GERD noted the Veteran's symptoms         of dysphagia, pyrosis and reflux.  Following a review of the Veteran's claims        file and examination of the Veteran, the VA examiner opined that the Veteran's service-connected GERD does not preclude him from all work. In support of this conclusion, the VA examiner noted that the Veteran has breakthrough symptoms    of esophageal reflux a couple of times weekly, but that he denied any specific work impact from this condition.  Physical examination revealed some truncal obesity, but was otherwise unremarkable relative to this condition, and no specific work restriction was indicated relative to this condition.  

A January 2015 VA examination of the Veteran's service-connected chronic low   back strain with sacroilitis noted that he has daily pain and stiffness of the back, which can be severe at times; and that he occasionally wears a back brace. Physical examination of the lumbar spine revealed a reduced range of motion of the lumbar spine, with some guarding, no muscle atrophy, no radiculopathy, and no neurological abnormalities. The VA examiner then opined that the Veteran's service-connected back disability does not preclude him from all employment. In support of this opinion, the VA examiner noted that while his lumbar spine range of motion was reduced and painful, there were no radicular signs or symptoms. The VA examiner further noted that the Veteran would be able to perform a primarily sitting job with the ability to stand and stretch as needed.  

A January 2015 VA examination for mental disorders noted that the Veteran's service-connected depression was manifested by depressed mood, chronic sleep impairment and mild memory loss. As for the Veteran's occupational impairment, the examiner noted that the Veteran's service-connected depression was best summarized as resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The VA examiner then opined 
that the Veteran's service-connected major depression does not preclude him       from searching for or maintaining gainful employment.  

The Board notes the Veteran's contentions that he is unable to work due to his service-connected disabilities.  However, there is some inconsistency as to the Veteran's reported employment history during this course of this appeal. On his TDIU application filed in February 2008, the Veteran reported that he was last employed as a truck driver for a private company from August 2007 through November 2007.  This position, however, was not listed on the Veteran's subsequent TDIU application filed in March 2011. Moreover, the Veteran's    March 2011 TDIU application indicated that he had worked as a truck driver 
as an independent contractor from January 2008 through June 2008 - a position    not included on his February 2008 TDIU application.  

Upon consideration of the Veteran's education level, his work history and the functional impairment noted in the medical evidence and examination reports,       the Board finds that the preponderance of the evidence is against a finding that      the Veteran's service-connected disabilities precluded him from engaging in substantially gainful employment during the appeal period. Accordingly, the    claim for entitlement to TDIU must be denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to TDIU is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


